[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR PERMISSION TO MOVE
Plaintiff in this case has requested permission from the court to move to Long Island with her child. The evidence adduced at the hearing from the therapist indicated that therapy had not been successful in preparing the child for such a move at this point at least in the opinion of the therapist.
Upon questioning the therapist, it was disclosed that she had never seen the child with either of the parents and had not seen the defendant as much as she had requested him to be seen. The reason for that was, according to the defendant, that he could not afford it. However, the court has some question about that since apparently a part of his expenses for therapy either could be covered by insurance or by one of his benefit plans at the company. He testified that what he needed in order to get it paid from his benefit plans was a rejection from the insurance company. Apparently he had the rejection but had not obtained the money from the benefit plan.
The defendant also advised the court that from now on his educational expense was going to be paid for totally by the company which would give him some $4,000.00 that he was now spending on his education. When asked if he could not spend this on therapy he indicated that he had other expenses he would CT Page 3705 have to meet.
The court, therefore, has the distinct impression that the defendant is reluctant to engage in therapy and, therefore, is probably not making any progress. The plaintiff's testimony as to his conduct during the therapy sessions, which was not contradicted either by him or the therapist, also suggested he is not benefiting from the therapy and the therapist seems to have no way of changing that situation.
Under the circumstances, the court believes a change in therapist is imperative and is, therefore, ordering that the parties now engage in therapy with Dr. Laurie Grunebaum of 2440 Whitney Avenue, Hamden, Connecticut. Her phone number is 288-3554. Counsel for the parties are ordered to advise the court within one week from the date hereof of the appointments they have made for their clients.
The matter is continued until June 15th, 1991 when the court will again hear the plaintiff's motion.
The other orders previously entered with respect to support and visitation will continue.
Counsel fees for the attorney for the minor children in the amount of $5,861.25 is approved. Each party shall pay one half of the same within thirty (30) days from date.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE